DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of minor misspellings of the term “SERACH” in Applicant’s Figures 18, 20, 21, 24, 25A, 25B and 26 in that “SERACH” should be changed to “SEARCH”.  Also, in Figure 24, the term “PRECITION” should be changed to “PRECISION”.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: line 15 of claim 1, the term “preforming” should be changed to “performing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 2006/0126741).
Regarding claim 1, Saito discloses a motion vector generation device for generating a motion vector (paragraph [29], fig.1, Saito discloses element 120a is implemented for detecting and generating motion vector data from a predictive image or from an image data block), the motion vector generation device comprising:
a first motion vector search circuitry that searches for a first motion vector for each prediction block by using a matching process (paragraph [29], in fig.1, Saito discloses utilizing element 120a for generating motion vector data, and paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a first motion vector for each prediction block by implementing a block matching process/technique, and with element 401, an integer pixel precision motion vector search is performed for searching a first motion vector, and also, the prediction block or prediction unit can be set to evaluate 16x16 pixel macroblock, also, Saito discloses element 122 of fig.1 is the integer pixel precision motion vector search circuitry that searches for a first motion vector for each prediction block by using a matching process); and 
a second motion vector search circuitry that searches for a second motion vector for each of a plurality of sub-blocks in the prediction block by referring to the first motion vector (paragraph [29], in fig.1, Saito discloses utilizing element 120a for generating motion vector data, and paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a second motion vector for each of a plurality of sub-blocks in the prediction 16x16 pixel macroblock, wherein a 16x16 pixel macroblock can be divided into sub-blocks (eg. 16x8 pixel block, 8x16 pixel block, 8x8 pixel block, 4x8 pixel block, 8x4 pixel block, 4x4 pixel block), and paragraph [35], in fig.4, Saito discloses that after the process 401 of performing an integer pixel precision motion vector search is 
the first motion vector search circuitry searches for the first motion vector by performing a first local search to after searching an initial vector for the prediction block (paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a first motion vector for each prediction block by implementing a block matching process/technique, and with element 401, an integer pixel precision motion vector search is performed for searching a first motion vector, and also, the prediction block or prediction unit can be set to evaluate 16x16 pixel macroblock by performing an integer pixel precision motion vector search, also, Saito discloses element 122 of fig.1 is the integer pixel precision motion vector search circuitry that searches for a first motion vector for each prediction block by using a matching process),
the second motion vector search circuitry searches for the second motion vector by performing a second local search (paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a second motion vector for each of a plurality of sub-blocks in the prediction 16x16 pixel macroblock, wherein a 16x16 pixel macroblock can be divided into sub-blocks (eg.16x8 pixel block, 8x16 pixel block, 8x8 pixel block, 4x8 pixel block, 8x4 pixel block, 4x4 pixel block), and paragraph [35], in fig.4, Saito discloses that after the process 401 of performing an integer pixel precision motion vector search is performed, then element 405 is the process for performing the decimal pixel precision motion vector search in order to search a second motion vector for each of the plural sub-blocks that were referred to the first motion vector determined from the process 401, and that the decimal pixel precision motion vector search is performed with half (½) pixel or quarter (¼) pixel  precision, thus, providing a more refined, precise resultant motion vector at the output, and Saito discloses element 125 of fig.1 is the decimal pixel precision motion vector search circuitry for searches for 
 a first precision of the first local search is lower than a precision of the second local search (paragraph [32], in fig.4, Saito discloses the integer pixel precision motion vector search process 401 is performed first, and in paragraph [35], in fig.4, Saito discloses the decimal pixel precision motion vector search process 405 is performed second, and with a more precise process since a decimal pixel precision motion vector search requires a higher level of precision, thus, Saito discloses the precision of the first search is lower than the precision of the second search).  
Regarding claim 7, Saito discloses a motion vector generation device for generating a motion vector (paragraph [29], fig.1, Saito discloses element 120a is implemented for detecting and generating motion vector data from a predictive image or from an image data block), the motion vector generation device comprising:
a first motion vector search circuitry that searches for a first motion vector for each prediction block using a matching process (paragraph [29], in fig.1, Saito discloses utilizing element 120a for generating motion vector data, and paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a first motion vector for each prediction block by implementing a block matching process/technique, and with element 401, an integer pixel precision motion vector search is performed for searching a first motion vector, and also, the prediction block or prediction unit can be set to evaluate 16x16 pixel macroblock, also, Saito discloses element 122 of fig.1 is the integer pixel precision motion vector search circuitry that searches for a first motion vector for each prediction block by using a matching process); and 
a second motion vector search circuitry that searches for a second motion vector for each of a plurality of sub-blocks in the prediction block by referring the first motion vector (paragraph [29], in fig.1, Saito discloses utilizing element 120a for generating motion vector data, and paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a second motion vector for each of a plurality of sub-blocks in the prediction 16x16 pixel macroblock, wherein a 16x16 pixel macroblock can be divided into sub-blocks (eg. 16x8 pixel block, 8x16 pixel block, 8x8 pixel block, 4x8 pixel block, 8x4 pixel block, 4x4 pixel block), and paragraph [35], in fig.4, 
the first motion vector search circuitry searches for the first motion vector by performing a first local search after performing a first initial vector search for the prediction block (paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a first motion vector for each prediction block by implementing a block matching process/technique, and with element 401, an integer pixel precision motion vector search is performed for searching a first motion vector, and also, the prediction block or prediction unit can be set to evaluate 16x16 pixel macroblock by performing an integer pixel precision motion vector search, also, Saito discloses element 122 of fig.1 is the integer pixel precision motion vector search circuitry that searches for a first motion vector for each prediction block by using a matching process),
the second motion vector search circuitry searches for the second motion vector by performing a second local search (paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a second motion vector for each of a plurality of sub-blocks in the prediction 16x16 pixel macroblock, wherein a 16x16 pixel macroblock can be divided into sub-blocks (eg.16x8 pixel block, 8x16 pixel block, 8x8 pixel block, 4x8 pixel block, 8x4 pixel block, 4x4 pixel block), and paragraph [35], in fig.4, Saito discloses that after the process 401 of performing an integer pixel precision motion vector search is performed, then element 405 is the process for performing the decimal pixel precision motion vector search in order to search a second motion vector for each of the plural sub-blocks that were referred to the first motion vector determined from the process 401, and that the decimal pixel precision motion vector search is performed with half (½) pixel or quarter (¼) pixel  precision, thus, providing a more refined, precise resultant motion vector at the output, and Saito 
searches for a second initial vector in unit of integer pixel or in unit of half pixel (paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a second motion vector for each of a plurality of sub-blocks in the prediction 16x16 pixel macroblock, wherein a 16x16 pixel macroblock can be divided into sub-blocks (eg. 16x8 pixel block, 8x16 pixel block, 8x8 pixel block, 4x8 pixel block, 8x4 pixel block, 4x4 pixel block), and paragraph [35], in fig.4, Saito discloses that after the process 401 of performing an integer pixel precision motion vector search is performed, then element 405 is the process for performing the decimal pixel precision motion vector search in order to search a second motion vector for each of the plural sub-blocks that were referred to the first motion vector determined from the process 401, and that the decimal pixel precision motion vector search is performed with half (½) pixel precision, thus, providing a more refined, precise resultant motion vector at the output).  
Regarding claim 10, Saito discloses a prediction image generation device comprising: the motion vector generation device according to claim 1 (paragraph [29], fig.1, Saito discloses element 120a is implemented for detecting and generating motion vector data from a predictive image or from an image data block), and a generator that generates a prediction image using the motion vector generated by the motion vector generation device (paragraph [30], Saito discloses the generation of a predictive image based on motion vector data generated by element motion compensation unit 120a, and also a difference of the predictive image data from the raw image data is calculated, as well as the residual data).  
Regarding claim 12, Saito discloses a video coding device (paragraph [23], Saito’s fig.1 is a video coding device) comprising: the prediction image generation device according to claim 10 (paragraph [29], fig.1, Saito discloses element 120a is implemented for detecting and generating motion vector data from a predictive image or from an image data block), wherein a residual error between the prediction image and a coding target image is coded (paragraph [30], Saito discloses the generation of a predictive image based on motion vector data generated by element motion compensation unit 120a, and also a difference .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2006/0126741) in view of Kim (US 2015/0229954).
Regarding claim 11, Saito does not disclose a video decoding device comprising: the prediction image generation device according to claim 10, wherein a coding target image is reconstructed by adding or subtracting a residual image to or from the prediction image.  
However, Kim teaches a video decoding device (paragraph [77], element 900 of fig.9 is a video decoding device) comprising: the prediction image generation device (paragraph [79], Kim discloses element 910 extracts the coded target image, residual data and motion vector data, and paragraph [80], Kim discloses decoding residual block data, and paragraph [82], Kim discloses element 940 to predict current block data to generate predicted block data, and also predicted motion vector data is obtained, and element 942 is the motion vector decoder for obtaining estimated motion vector as coded from the encoder), wherein a coding target image is reconstructed by adding or subtracting a residual image to or from the prediction image (paragraph [83], Kim discloses the addition of the reconstructed residual block data from elements 930 and predictor 940 to reconstruct the current block data, wherein the output of element 950 can produce a reconstructed image to obtain the coding target image for generating an .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2006/0126741) in view of Lee (US 2004/0252766).
Regarding claim 2, Saito discloses a motion vector generation device for generating a motion vector (paragraph [29], fig.1, Saito discloses element 120a is implemented for detecting and generating motion vector data from a predictive image or from an image data block), the motion vector generation device comprising:
a first motion vector search circuitry that searches for a first motion vector for each prediction block by using a matching process (paragraph [29], in fig.1, Saito discloses utilizing element 120a for generating motion vector data, and paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a first motion vector for each prediction block by implementing a block matching process/technique, and with element 401, an integer pixel precision motion vector search is performed for searching a first motion vector, and also, the prediction block or prediction unit can be set to evaluate 16x16 pixel macroblock, also, Saito discloses element 122 of fig.1 is the integer pixel precision motion vector search circuitry that searches for a first motion vector for each prediction block by using a matching process); and 
a second motion vector search circuitry that searches for a second motion vector for each of a plurality of sub-blocks in the prediction block by referring the first motion vector (paragraph [29], in fig.1, Saito discloses utilizing element 120a for generating motion vector data, and paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a second motion vector for each of a plurality of sub-blocks in the prediction 16x16 pixel macroblock, wherein a 16x16 pixel macroblock can be divided into sub-blocks (eg. 16x8 pixel block, 8x16 
the first motion vector search circuitry searches for the first motion vector by performing a first local search with a first precision after performing an initial vector search for the prediction block (paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a first motion vector for each prediction block by implementing a block matching process/technique, and with element 401, an integer pixel precision motion vector search is performed for searching a first motion vector, and also, the prediction block or prediction unit can be set to evaluate 16x16 pixel macroblock by performing an integer pixel precision motion vector search, also, Saito discloses element 122 of fig.1 is the integer pixel precision motion vector search circuitry that searches for a first motion vector for each prediction block by using a matching process), 
the second motion vector search circuitry searches for the second motion vector by performing a second local search with a second precision (paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a second motion vector for each of a plurality of sub-blocks in the prediction 16x16 pixel macroblock, wherein a 16x16 pixel macroblock can be divided into sub-blocks (eg. 16x8 pixel block, 8x16 pixel block, 8x8 pixel block, 4x8 pixel block, 8x4 pixel block, 4x4 pixel block), and paragraph [35], in fig.4, Saito discloses that after the process 401 of performing an integer pixel precision motion vector search is performed, then element 405 is the process for performing the decimal pixel precision motion vector search in order to search a second motion vector for each of the plural sub-blocks that were referred to the first motion vector determined from the process 401, and that the decimal pixel precision motion vector search is performed with half (½) 
the first precision and the second precision are lower than a third precision (paragraph [32], in fig.4, Saito discloses a flowchart of the functionality of element 120a in that element 120a is utilized for generating a second motion vector for each of a plurality of sub-blocks in the prediction 16x16 pixel macroblock, wherein a 16x16 pixel macroblock can be divided into sub-blocks (eg. 16x8 pixel block, 8x16 pixel block, 8x8 pixel block, 4x8 pixel block, 8x4 pixel block, 4x4 pixel block), and paragraph [35], in fig.4, Saito discloses that after the process 401 of performing an integer pixel precision motion vector search is performed, then element 405 is the process for performing the decimal pixel precision motion vector search in order to search a second motion vector for each of the plural sub-blocks that were referred to the first motion vector determined from the process 401, and that the decimal pixel precision motion vector search is performed with half (½) pixel precision, and also note that element 405 can perform decimal pixel precision with either a second precision, half (1/2) pixel precision, or a third precision, quarter (1/4) pixel precision, thus, since integer pixel motion vector search is the first precision, and half pixel is considered the second precision that is more precise than the first precision, and the third precision is more precise than the first and second precisions, thus Saito discloses the first precision and the second precision are lower than a third precision).  
Saito does not disclose the second motion vector search circuitry searches for the second motion vector by performing a third local search with a third precision after performing a second local search with a second precision.  However, Lee teaches the second motion vector search circuitry searches for the second motion vector by performing a third local search with a third precision after performing a second local search with a second precision (paragraph [54], in fig.5, Lee discloses that the motion vector search apparatus, and paragraph [55], Lee discloses the motion vector search apparatus of fig.5 involves utilizing a first motion vector search process 510 with a first precision (integer-pixel search), then a second motion vector search process 520 with a second precision (half pixel search), and in paragraph [56], in fig.5, Lee discloses a third motion vector search process 530 with a third precision (quarter-pixel .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2006/0126741) and Lee (US 2004/0252766) in view of Oshikiri (US 2010/0157162).
Regarding claim 6, Saito and Lee do not disclose wherein the first local search is a raster type search which includes a process of selecting a search vector providing the smallest matching cost70Attorney Docket No.: US74659 among matching costs computed for the each of the search vectors configured in an order of raster scan.  
However, Oshikira teaches wherein the first local search is a raster type search which includes a process of selecting a search vector providing the smallest matching cost70 Attorney Docket No.: US74659 among matching costs computed for the each of the search vectors configured in an order of raster scan (paragraph [79], Oshikiri discloses that in fig.10, a motion vector search has been performed to obtain motion vector with the lowest cost to be matched among the plurality of motion vectors computed via raster scanning order that starts the motion vector search, wherein paragraph [37], Oshikiri discloses that raster scanning order .
Allowable Subject Matter
Claims 3-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488